Citation Nr: 1424572	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  10-43 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1991, when he retired.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In July 2012 the Veteran was afforded a personal hearing before a Decision Review Officer; and in March 2014, he was afforded a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of the hearings are of record.  At the Travel Board hearing the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  The Veteran granted waiver of initial consideration by the RO of any additional evidence received.  The 60 days has elapsed and no additional evidence has been received from the Veteran.

The Board has reviewed the claims file, Virtual VA, and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.


FINDING OF FACT

Type 2 diabetes mellitus was not incurred in service or in the first postservice year, and the preponderance of the evidence is against a finding that such disability is related to the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for type 2 diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303. 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative (if any) of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letter dated in June 2008.  The notification complied with the requirements of Quartuccio, 16 Vet. App. 183, identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield, 444 F.3d at 1333-34.

The Veteran's service treatment records have been secured.  Pertinent post-service treatment records and medical statements from two of the Veteran's private physicians, and from Tyndall AFB/325 Medical Group have also been secured.  In July 2008 the Veteran's private physician, Dr. Baker responded to VA's request for treatment records stating "We have no records on this patient[.]"  In September 2008 the RO requested VA treatment records for diabetes from January 1997 to September 2008.  The search revealed there were no clinical notes about diabetes in the Electronic Health Summary or medical record chart.  The RO afforded the Veteran a pertinent VA examination for diabetes mellitus (with a medical opinion) in April 2013.  As noted above, the record was held in abeyance for 60 days to allow the Veteran to submitted additional evidence.  The 60 days has elapsed and no additional evidence has been received from the Veteran.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection for type 2 diabetes mellitus, and no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a VA official conducting a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the Travel Board hearing, the undersigned fully explained the issue on appeal and advised the Veteran of what is needed to substantiate his service connection claim.  The Veteran's testimony in response to questions posed reflected his awareness of what must still be shown.  He was given 60 days to submit any additional information to support his claim.  VA's duty to assist as to the matter on appeal is met.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Some chronic diseases (to include diabetes mellitus) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for diabetes mellitus).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran contends that his current type 2 diabetes mellitus began in service and has continued to the present.  Specifically, he asserts that during service he was told by military doctors that he was "borderline diabetic" and since then his blood sugar has become progressively worse; he currently takes three medications to control his blood sugar.

His service treatment records do not note any complaints, findings, diagnosis, or treatment of type 2 diabetes mellitus.  The October 1970 pre-induction examination reports normal clinical findings for the endocrine system and a negative sugar reading.  On his pre-induction medical history report he indicated he had not had "Sugar".  Laboratory reports show blood glucose level of 101 in March 1977 and of 99 in April 1986.  February 1978 and February 1982 periodic medical examinations also report normal clinical findings for the endocrine system and negative sugar reading; the medical history reports indicate the Veteran had not had "Sugar".  On August 1988, November 1989, and November 1990 dental medical history reports it was not indicated that he had diabetes.  In an August 1989 service treatment report he noted that neither he nor his immediate family had a medical history of diabetes.  The November 1990 separation (retirement) examination reports normal clinical findings for the endocrine system and a negative sugar reading.  He also indicated on his retirement medical history report that he had not had "Sugar".  The examining physician noted, "Examinee denies personal or family history of diabetes[.]"

Postservice, on March 1991 VA medical examination the examiner reported there was no evidence of disease of the Veteran's endocrine system.  Laboratory test results shows his blood glucose level was 105 (normal range for males was noted at 75 to 110).  On November 1991 VA examination a disease of the endocrine system was not indicated.  Laboratory test results shows glucose at 98.  Test results in May 1992 show his blood glucose level was 118.  In June 1993 the Veteran underwent VA examinations for joints and hypertension.  Laboratory tests taken at that time shows the Veteran's blood glucose level was 160 (indicated as abnormal high).  There was no diagnosis of diabetes rendered at that time.  A November 1994 test revealed blood glucose level was 140 (high); and in September 1995 his blood glucose level was 195 (high).

A June 1997 treatment record of the 325 Medical Group reports the Veteran with a history of hyperglycemia dating back to 1994.  It was noted that the Veteran was on a diet/exercise program and needed reinstruction on ADA diet designed to affect weight loss to 200 pounds (he was 5'6" at 229 pounds).  The assessment was "Advised [patient] of benefits of attending Db diet instruction class."  A July 1997 treatment record of the 325 Medical Group notes the Veteran's blood sugar was 228 (fasting) and he was on medication.  The assessment was new onset of type 2 diabetes mellitus.  

In a September 2009 written statement, the Veteran's former coworker (R.F.) noted that he was advised by the Veteran (in 1992) that he (the Veteran) had type 2 diabetes, and that the Veteran watched what he ate to keep his diabetes under control.  Also in a September 2009 written statement, another former coworker (K.O.W.), noted that he and the Veteran started working together in 1991 and shortly after that the Veteran told him that he had been diagnosed with type 2 diabetes.  He stated that he observed the Veteran taking his blood sugar level and medication numerous times, and can personally verify that the Veteran was a diabetic as early as the summer of 1991.  He noted further that he also has type 2 diabetes and that he and the Veteran would discuss problems they were having with their diabetes.

In a June 2008 release the Veteran noted treatment with Dr. Baker (private physician) in 1993 and 1994.  In October 2009 Dr. Baker noted (in a written statement) that the Veteran had come back as a new patient with diabetes mellitus.  She noted "he was actually dx apparently by me in 1990's with DM. [h]e is retired military and at retirement he was told by exit PE MD that he was borderline DM."  She noted that she explained to the Veteran that there was no such thing as a borderline DM.  His current medications for diabetes were Metformin and Glucotrol.  The diagnosis was diabetes mellitus.

In an October 2009 statement, the Veteran's private treating physician, Dr. Richardson, noted that he was asked by the Veteran to write a letter regarding his diagnosis of diabetes.  He noted that the Veteran recounted that while he was in the military he was told multiple times that he had borderline diabetes, but it was never addressed in a chart.  The Veteran further related that he sought postservice treatment for diabetes in 1991, less than a year after separation from service, and a firm diagnosis of diabetes was rendered in 1991.  Dr. Richardson opined that if the Veteran were truly diagnosed with diabetes in 1991 and had been told he had "borderline diabetes" during military service, it is as likely as not that he had diabetes during the time at which he was in the military.  

In an October 2009 statement (subsequent to the visit with Dr. Baker) the Veteran reported that shortly after his retirement from the Air Force in January 1991, he was diagnosed with diabetes by Dr. Baker, who placed him on oral diabetes medicines, which produced fair control of his diabetes until mid-1997.  In June 1997 he was diagnosed with new onset of diabetes mellitus by the Tydnall AFB Medical Clinic.  He stated that diagnosis was incorrect since he had already been receiving treatment for diabetes since 1991.  In his October 2010 Substantive Appeal (VA Form 9) the Veteran noted that he had experienced diabetic symptoms, such as night sweats, blurred/decreased vision, frequent thirst, low energy/always tired, dry mouth, frequent urination, frequent headaches, and frequent itching in his groin area, during active duty.

At his July 2012 personal hearing, he testified that within one year of his retirement from service he was diagnosed with diabetes (by Dr. Baker) and put on medication.  Dr. Baker destroyed all records after 7 years and therefore she did not have records of treatment and diagnosis of diabetes.  The Veteran reported that he visited Dr. Baker in 2009 and refreshed her memory as to when he was confirmed as a diabetic.  He stated that "A lot of lab test and everything were done."  He stated that he had his medication prescriptions filled at the pharmacy at Tyndall AFB.

In March 2013 records were received from 325 Medical Group/Tyndall AFB and include laboratory inquiry for January 21, 1988 to September 11, 2012.  These records show tests performed May 22, 1997 show blood glucose level at 189 (high); June 17, 1997 show blood glucose level at 228 (high), and July 30, 1997 show fasting blood glucose level at 115, bedtime blood glucose at 120, and hemoglobin A1C% at 6 percent.  A medication profile dated from January 1995 to June 2004 does not include medications for diabetes during that period.

On April 2013 VA diabetes mellitus examination, the Veteran was diagnosed with type 2 diabetes mellitus.  He reported that his diabetes was managed by a restricted diet and prescribed oral medication.  The examiner noted that he had reviewed the conflicting medical evidence and find that the Veteran was diagnosed with diabetes in 1997.  He explained that there were several elevated blood glucose levels as early as [1993] but without a diagnosis of diabetes mellitus.  [The Board recognizes here that the VA examiner made a typographical error in noting "2003" as beginning the period when there were several elevated blood glucose levels.  However, such typographical error is harmless as it does not change the date of any actual or alleged date of onset of type 2 diabetes mellitus.  As such, there is no prejudice to the Veteran in deciding the claim, and it need not be further discussed.]
The examiner explained further that for several years the Veteran was told that he had "borderline diabetes" and stated he was diagnosed with diabetes in 1991 or 1992, but such is not found in the record.  The Veteran's first elevated A1C was in 1997.  Therefore, based on documentation available in the medical records, it appears he was diagnosed with diabetes in 1997.  

At the March 2014 Travel Board hearing, the Veteran testified that he was told several times, when he would go in for treatment for different things, that he was borderline diabetic.  It was in 1991 that a doctor prescribed medication to lower his blood sugar.  Those records were destroyed but the doctor remembered him.  He reflected that he was initially prescribed Glucophage and stayed on it for quite some time.  He was also prescribed Genument [sic] and Glucotrol.  He stated that he was not taking the medication for a period of time and in 1994 the records show a new onset of diabetes, which was not a new onset, but a reoccurrence of the diabetes.  

The evidence shows that the Veteran has a current diagnosis of type 2 diabetes mellitus.  His service medical and history reports at pre-induction, service treatment records and service dental medical history reports do not show any complaints, findings, diagnosis, or treatment of type 2 diabetes mellitus, and the November 1990 separation examination reports normal clinical findings for the endocrine system and a negative sugar reading.  

While the Veteran has claimed that he experienced symptoms related to diabetes (such as night sweats, blurred/decreased vision, frequent thirst, low energy/always tired, dry mouth, frequent urination, frequent headaches, and frequent itching in his groin area) during service, and such symptoms are an indication that he had diabetes in service, it has not been shown that he possesses the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation of an internal endocrine disability like diabetes.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating and determining that the symptoms he alleges to have experienced in service are related to his currently diagnosed type 2 diabetes mellitus.  See King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  He is not competent to offer an opinion regarding the likely etiology of his diabetes.  

Service treatment records do not show such symptoms as related in any way to diabetes.  Service treatment records show some of the alleged symptoms as attributed to other conditions, if shown at all.  For example, in 1982 he was diagnosed with tinea upon complaints of groin itch, the record does not endorse frequent headaches, but a complaint of headaches in 1981 was associated with questionable rhinitis.  The Veteran was treated for hypertension in service, which may account for the alleged symptoms of headaches and blurred vision.  Symptoms of night sweats, frequent thirst, low energy, dry mouth and frequent urination are not shown in service treatment records.  Furthermore, as the VA examiner pointed out, there is no record that the Veteran had diabetes in service or with the first postservice year; and the Board gives greater probative weight to the opinion of the VA examiner than to the Veteran's lay assertions.

With respect to the Veteran's report that a doctor told him that he had diabetes or "borderline" diabetes in service or within the presumptive period, any statement of the appellant as to what a doctor told him is insufficient to establish a medical diagnosis.  The connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

The preponderance of the evidence is against a finding that diabetes began in service or was first manifest within the presumptive period.  Significantly, with respect to whether the Veteran had diabetic symptoms shown in service, the VA examiner noted, and the evidence supports, that there are no records of diabetes mellitus or "borderline diabetes diagnosed in 1991 or 1992 [during the presumptive period]."  There were several elevated blood glucose levels as early as 1993, after service and outside the presumptive period, but without a diagnosis of diabetes mellitus.  A medication profile dated from January 1995 does not include medications for diabetes during this period.  A June 1997 treatment record of the 325 Medical Group reports noted the Veteran with a history of hyperglycemia dating back to 1994.  VA examiner confirmed that the onset of the Veteran's diabetes was in 1997, approximately 6 years after his retirement from active duty service.  Consequently, service connection is not warranted under either a direct or presumptive basis.

A preponderance of the evidence in the record is against finding a relationship between a current diagnosis of type 2 diabetes mellitus and the Veteran's service.  The Board acknowledges the statements and opinions of Drs. Baker and Richardson and finds that each lacks probative value.  Both of these statements are based on the Veteran's report regarding the onset of diabetes, rather than a review of the actual record.  Both statements expressed support for the Veteran's claim while relying upon acceptance of the Veteran's own account of pertinent history.  As noted above, the Veteran is not competent to provide an onset date or diagnosis of diabetes.  The probative value of these opinions must be considered to hinge upon the competence of the Veteran's testimony to establish the factual predicates upon which they rely.  A medical opinion premised upon an account deemed not competent is of no probative value and cannot serve to support the claim.  See Black v. Brown, 5 Vet. App. 177 (1993); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  

The Board finds that the opinion by the April 2013 VA examiner is probative of the matter at hand, as it reflects a thorough review of the Veteran's complete medical history and statements included in the claims file and includes a detailed explanation of rationale, with citation to factual evidence.  As noted, VA examiner clearly reported that the Veteran had elevated blood glucose levels as early as 1993, but no record of a diagnosis of diabetes until 1997.  

The Board finds the opinion of the April 2013 examiner, that the Veteran did not have diabetes within the presumptive period, to be more probative than the 2009 lay statements of K.O.W. and R.F. who reported, essentially, that the Veteran told them in 1991 or 1992 that he had diabetes.  The Board finds that recollections of lay individuals of medical information relayed to them by a layperson 17 or 18 years in the past to be less probative than the opinion of a medical provider who reviewed the evidence of record, including the available contemporaneous medical records.   

Based on the foregoing, the Board finds that service connection for diabetes mellitus is not warranted, and the claim must be denied.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for type 2 diabetes mellitus is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


